Order entered April 22, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00207-CV

                 WALTER O. AND TERREE L. PURICELLI, Appellants

                                              V.

               SAXON MORTGAGE SERVICES, INC., ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-12790-E

                                           ORDER
       The Court has before it appellees’ April 18, 2013 motion to dismiss for failure to

prosecute. The Court DENIES the motion. The Court has been informed by the Dallas County

District Clerk that appellant has neither paid nor made arrangements to pay the clerk’s fee. If

appellant does not provide documentation showing that he has done so within ten days, this case

may be dismissed without further notice.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE